DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and rejections not repeated herein have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Biermaier (DE 102006056645 A1, herein English machine translation is used for all citations) in view of Spohn et al. (US 20040229043 A1).
Regarding claim 1, Biermaier teaches a protective multi-layered material (Biermaier, Par. 0001, 0009, and 0012), comprising a fabric layer of aramid fibers (A) (Biermaier, Par. 0012-0015 – see “First inner layer”), surmounted by a fabric layer of flame-retardant fibers (B) (Biermaier, Par. 0019-0020 and 0026-0027 – see “Third layer”), and a layer of silicone rubber (C2) comprising micro-powder of iron oxide (Biermaier, Par. 0016-0017 and Claims 1, 15, and 28 – see “second layer”). The disclosed iron oxides include a finite number of known compounds, where such known compounds necessarily include iron (III) oxide. It would have been obvious to one of ordinary skill in the art to have selected and utilized iron (III) oxide from this finite number of known compounds to yield predictable results with a reasonable expectation of success, see MPEP 2143. Biermaier further teaches wherein said multi-
Biermaier does not teach wherein the multilayered material has a thickness of lower than 1 mm or wherein the fabric layer (A) comprises para-aramid fibers. 
Spohn teaches a multilayered composite material comprising a protective layer and a polymer layer, wherein the polymer layer comprises silicone rubber (Spohn Abstract, Par. 0001, 0030, 0036). Spohn further teaches wherein the thickness of the protective layer is about 5-51 µm and the thickness of the polymer layer is the same as the protective layer (Spohn, Par. 0009, 0032 0038, Fig. 1, and Claim 1). Spohn further teaches wherein the overall composite has an overall thickness of 688 µm (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of less than 1 mm, and therefore satisfies the claimed range, see MPEP 2131.03. Spohn further teaches the use of para-aramid fibers (Kevlar) as aramid fibers in the multilayer composite material (Spohn, Par. 0063-0066).
Since both Biermaier and Spohn teach multilayered composite material comprising silicone rubber, a protective layer, and a polymer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Spohn to modify Biermaier and create the composite protective multi-layered material to have a thickness of less than 1 mm. This would result in a protective layer with uniform thickness and allow the composite material to be made economically with a minimum thickness as required for the particular application 
Regarding claim 3, modified Biermaier teaches the multi-layered material according to claim 1, wherein said glass hollow microspheres are incorporated in said layer (C1) in amount comprised up to 50% by weight with respect to the total weight of the layer wherein they are incorporated (Biermaier, Par. 0032, 0044), which overlaps the claimed range of between 1 and 6% by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 4, modified Biermaier teaches the multi-layered material according to claim 1, wherein the thickness of the multi-layered material is lower than 1 mm as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that said glass hollow microspheres, which exist in a layer of the multi-layered material with a thickness lower than 1 mm, would have diameter size lower than 150 mm, see MPEP 2143 and 2131.03.
Regarding claim 5, modified Biermaier teaches the multi-layered material according to claim 1, wherein said iron (III) oxide micro-powder is incorporated in said layer (C1) and in said layer (C2) in amount comprised of up to 50% by weight with respect to the total weight of the layer wherein they are incorporated (Biermaier, Par. 0032, 0044), which overlaps the claimed range of between 1 and 5% by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 6, modified Biermaier teaches the multi-layered material according to claim 1, wherein the thickness of the multi-layered material is lower than 1 mm as stated above for claim 1. Therefore, it would have been obvious to one of ordinary skill in the art that said iron (III) oxide particles 
Regarding claim 7, modified Biermaier teaches the multi-layered material according to claim 1, having a thickness of 688 µm (0.688 mm) (28 µm+660 µm) (Spohn, Table 2 – see Ex 6) which lies within the claimed range of between 0.60 and 0.75 mm, and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Biermaier (DE 102006056645 A1, herein English machine translation is used for all citations) in view of Spohn et al. (US 20040229043 A1) as applied to claims 1 and 3-7 above, as evidenced by Gaan et al. (Gaan et al., Flame retardant functional textiles, 2011, Woodhead Publishing Limited, Pgs. 98-129).
Regarding claim 2, modified Biermaier teaches all of the elements of the claimed invention as stated above for claim 1. Modified Biermaier further teaches wherein the fabric layer of flame-retardant fibers (B) consists of plastic which can be Vectran fibers (Biermaier, Par. 0012, 0019-0020, and 0026-0027 – see “Third layer”). Vectran is known to be a polyester flame retardant textile/fiber material as evidenced by Gaan (Gaan, Page 110), and therefore satisfies the claim 2 limitations.
Regarding claim 8, modified Biermaier teaches the multi-layered material according to claims 1-7 above, wherein the multi-layered material has the same layer structure, material, composition, and thickness as the instant invention. Biermaier further teaches wherein the multi-layered material has high electrical breakdown strength (Biermaier, Par. 0009, 0046), and thus renders obvious the limitation of protecting against arc flash. Therefore, if modified Biermaier’s multi-layered material was tested in the same manner as recited in claim 8, one of ordinary skill in the art would reasonably predict to achieve substantially identical results, such as protection value against arc flash ATPV, as required by claim 8 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).

Response to Arguments
Applicant’s remarks and amendments filed 12/02/2021 have been fully considered.
Applicant requests withdrawal of the objections and rejections under USC § 112 set forth in the previous office action.
The objections and rejections under USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on page 5 of the remarks, Applicant first argues that modified Biermaier with Spohn would render Biermaier unsatisfactory for its intended purpose. This is not found persuasive for the following reasons:
Examiner notes that Biermaier teaches that the thickness of the two layers of silicone rubber are from 0.1 mm – 1 mm each as stated in the grounds of rejection above. Examiner further notes that Biermaier is silent an overall thickness of the multilayered material. However, nothing in Biermaier would dissuade one of ordinary skill in the art from creating the multilayered material at a thickness of lower than 1 mm. While Biermaier discusses desired properties of the multilayered material, Biermaier does not indicate what range of thicknesses these properties exist or do not exist at and further does not indicate that using a low thickness, such as lower than 1 mm, would result in a multilayered material without said properties. Further, Spohn provides motivation for the combination such as improved dimensional stability at high temperatures (Spohn, Par. 0066).
Secondly on pages 5-8 of the remarks, Applicant argues that the instant invention has superior and unexpected properties such as electric isolation and protection against arc flash over the prior art. This is not found persuasive for the following reason:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. Applicant only provides data for one inventive example and one comparative example without hollow glass microspheres. Applicant further only provides one inventive example using flame retardant polyester fabric whereas claim 1 broadly recites flame retardant fibers. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  There exists only one inventive example that shows only one specific quantity of each component in each layer and only one overall thickness (0.64 +/- 0.04 mm). However, Applicant does not recite any content amount or ranges in the instant claim 1, and broadly claims lower than 1 mm for overall thickness. One of ordinary skill in the art would not be able to reasonably 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979), see MPEP 716.02(e). Applicant’s comparative example has the silicone rubber layer does not comprise hollow glass microspheres. However, Biermaier, which is the closest prior art of record, includes hollow glass microspheres as discussed in the grounds of rejection above. Therefore, Applicant does not compare the claimed subject matter with the closest prior art of record, Biermaier. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Thirdly, on page 6 of the remarks, Applicant argues that one of ordinary skill in the art would not use iron oxide in Biermaier and would instead use a metal. This is not found persuasive for the following reason:
Biermaier explicitly recites that the iron used can be iron or an iron oxide (Biermaier, claim 28) as discussed in the grounds of rejection above. Therefore one of ordinary skill in the art would understand that iron oxide can be used as it is given as an option in Biermaier. Any arguments related to thermal properties are not persuasive as Biermaier gives iron oxide as an option.
Fourthly, on pages 6-7 of the remarks, Applicant argues that Biermaier does not teach glass hollow microspheres incorporated with iron oxide micro-powder. This is not found persuasive for the following reason:
Biermaier teaches the use of glass or plastic microspheres in addition to iron oxide micro-powder (Biermaier, Par. 0016-0018, 0020, 0032, 0044, and Claims 1, 15, and 28). Biermaier further teaches that the microspheres may be hollow including the glass microspheres (Biermaier, Par. 0020, 0032, and 0037). Therefore, one of ordinary skill in the art would understand to use hollow glass microspheres as presently claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                   

/LEE E SANDERSON/Primary Examiner, Art Unit 1782